Citation Nr: 0931994	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-10 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
and low back disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for inguinal adenitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1966 to June 1969 and from November 1970 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2009, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that a 
current thoracic spine and low back disorder developed as a 
result of an established event, injury, or disease during 
active service.

3.  The Veteran does not have a current diagnosis of 
sinusitis.

4.  On April 21, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant during a personal hearing before the 
undersigned Veterans Law Judge that a withdrawal of the 
appeal as to service connection for inguinal adenitis is 
requested.
CONCLUSIONS OF LAW

1.  A thoracic spine and low back disorder was not incurred 
in or aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2008).

2.  Sinusitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for inguinal adenitis by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2005.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Thoracic Spine and Low Back

Service treatment records for his first period of service 
show that the Veteran complained of pain in his back while 
marching in January 1967.  It was noted that a physical 
examination was negative, and the impression given was muscle 
spasm.  The Veteran reported lower thoracic pain in 
January 1968.  A service examiner observed that the Veteran 
had a full range of motion and no muscle spasm.  An 
April 1968 note indicates that the Veteran had back pains but 
had a full range of motion with no tenderness.  He complained 
that the pain was worse at night.  

On a November 1970 Report of Medical History (RMH) obtained 
at the time the Veteran entered his second period of service, 
he indicated that he did not have back trouble of any kind.  
The accompanying enlistment physical examination report noted 
the spine to be normal.  An October 1973 treatment note 
indicates that the Veteran had a spinal tap performed at the 
L4-5 interspace as a follow-up for a positive VDRL a year 
earlier that had been treated.  Three days later, the Veteran 
complained of lower back pains associated with muscle spasm.  
The assessment was lower back pain with strain with muscle 
contusion.  No further back complaints are recorded in the 
service treatment records.  The October 1974 separation 
examination report noted a normal spine.  The Veteran 
reported in an October 1974 RMH that he did not experience 
recurrent back pain, and in a November 1974 RMH he said he 
did not have back trouble of any kind.

VA medical examination dated in August 1991 included no 
complaints or findings regarding the back.  A November 2001 
VA medical examination was likewise silent for complaints or 
findings concerning the back. 

On VA examination in January 2006, the Veteran reported that 
he developed lower back pain after having a second spinal tap 
while on active duty.  The Veteran said he experienced a dull 
pain of low intensity that would flare up in the morning.  X-
rays of the dorsal and lumbar spine, the diagnosis was mild 
degenerative joint disease of the thoracic spine, and 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.

The Veteran reported worsening pain to a VA examiner in 
July 2006.  He said that his pain rated a 6 or 7 on a 0 (low) 
to 10 (high) pain scale.  He stated that he started having 
low back pain during his service where he received 
conservative treatment.  After performing an examination, the 
examiner provided a diagnosis of osteopenia with degenerative 
and diminished disc space of L5-S1 with resultant chronic 
lumbosacral strain.  The examiner observed that while the 
Veteran did complain of back pain and thoracic spine pain 
during his time in the service, he had not received any 
continued treatment or followups by any other doctor for over 
30 years after leaving active duty.  The examiner opined that 
it was less likely than not that the Veteran's current lumbar 
condition was contributed to by the Veteran's back complaints 
while on active duty.

During his personal hearing before the undersigned Veteran's 
Law Judge in April 2009, the Veteran repeated his contentions 
that he had problems with his lower back ever since 
undergoing two different spinal taps while on active duty.  
He said he was told while in service that his back pain was 
due to muscle spasms.  He said that the back problems began 
during active service and had continued since that time.  He 
stated that he had not injured his back since leaving active 
duty.

Based upon the evidence of record, the Board finds that a 
thoracic spine and low back disorder was not incurred as 
result of any established event, injury, or disease during 
active service.  In this matter, the Board finds the opinion 
of the July 2006 VA examiner persuasive.  The examiner opined 
that it was less likely than not that the Veteran's current 
back disorder was etiologically related to his time on active 
duty.  The examiner reviewed the claims file, performed a 
thorough examination, reviewed X-rays, and commented on the 
Veteran's specific complaints before expressing the opinion.  
Without competent evidence of an etiological relationship 
between an in-service incurrence of a disease or injury and a 
presently diagnosed disorder, service connection cannot be 
granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board recognizes that the Veteran has a current diagnosis 
of a back disorder.  However, the first evidence of record 
that gives any indication that the Veteran sought medical 
attention for his back is from 2006-32 years after the 
Veteran left active duty.  Further, earlier VA medical 
examination reports dated in 1991 and 2001 are silent for 
complaints or findings regarding the back.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

The Board has carefully considered the Veteran's personal 
testimony that his current back disorder is a result of his 
active duty.  The Veteran can attest to factual matters of 
which he has first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994). Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  Without competent 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury, service 
connection cannot be granted.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, the Board notes that during his April 2009 
hearing, he reported that his back has hurt continually since 
his active duty.  The Board also notes that the Veteran 
reported in an October 1974 RMH that he did not experience 
recurrent back pain, and in a November 1974 RMH he said he 
did not have back trouble of any kind.  Due to their 
apparently contradictory nature, the Board finds the 
Veteran's contentions to be of less persuasive value.

The Board has considered whether service connection for 
arthritis could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In this 
case, no medical evidence demonstrates that the Veteran 
experienced arthritis to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for a thoracic spine and low back disorder cannot 
be established on a presumptive basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Sinusitis

Service treatment records for the Veteran's first period of 
service reflect that he was seen in March 1967 for complaints 
of a headache of a week's duration.  The assessment was sinus 
headache vs. vascular headache.  In July 1967, he was again 
treated for a headache.  

On a November 1970 Report of Medical History (RMH) obtained 
at the time the Veteran entered his second period of service, 
he indicated that he did not have sinusitis.  The 
accompanying enlistment physical examination report found the 
sinuses to be normal.  In October 1973, a service treatment 
note indicates that the Veteran had active sinusitis.  An X-
ray revealed mucosal thickening.  An additional note from 
October 1973 indicates that the sinusitis was adequately 
treated and was clearing rapidly.  The October 1974 
separation examination report shows that the Veteran had 
normal sinuses, and the Veteran reported on his October and 
November 1974 RMH's that he did not have sinusitis.

VA medical examination dated in August 1991 included no 
complaints regarding the Veteran's sinuses, at it was 
remarked on objective examination that the sinuses and nose 
appeared normal.  During a November 2001 VA physical, it was 
noted that the Veteran had normal mucosa.  

On VA examination in January 2006, the Veteran reported that 
he developed sinus problems and facial pains while on active 
duty.  He reported experiencing acute sinus symptoms three or 
four times a year.  The examiner found no nasal polyps, no 
evidence of granulomatous disease, no obstruction, and no 
sinus tenderness.  An X-ray revealed clear sinuses with no 
air-fluid levels.  The examiner said that sinusitis was not 
found on that examination.

The Veteran reported during his April 2009 hearing before the 
undersigned Veterans Law Judge that he was treated for 
headaches while on active duty.  He indicated that since 
service, he self-medicated with Claritin and sinus tabs.  He 
said that he was not seeing a doctor for his sinus problems.  
He said that he did not have continuous symptoms, but his 
symptoms would flare at times.  He stated that he hadn't 
sought medical treatment because he didn't like going to 
doctors.

Based upon the evidence of record, the Board finds that 
sinusitis was not incurred as result of any established 
event, injury, or disease during active service.  Although 
service treatment records show that the Veteran was treated 
for a possible sinus headache in 1967, and for sinusitis once 
while in 1973, his October 1974 separation examination 
indicates that he had normal sinuses.  The Veteran indicated 
on October and November 1974 RMH's that he did not have 
sinusitis.  There is no present evidence of sinusitis.  A VA 
examiner stated in January 2006 that sinusitis was not 
present.  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Brown, 3 Vet. App. 223, 225 
(1992).  While the Veteran may sincerely believe he has 
sinusitis as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim.

Inguinal Adenitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (8).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (8).  The appellant  has withdrawn the 
appeal concerning service connection for inguinal adenitis 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

Entitlement to service connection for a thoracic spine and 
low back disorder is denied.

Entitlement to service connection for sinusitis is denied.

The appeal as to service connection for inguinal adenitis is 
dismissed.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


